UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-125121 VESTIN REALTY MORTGAGE II, INC. (Exact name of registrant as specified in its charter) MARYLAND 61-1502451 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 8880 W. SUNSET ROAD, SUITE 200, LAS VEGAS, NEVADA 89148 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number: 702.227.0965 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] As of May 15, 2013, there were 12,059,805 shares of the Company’s Common Stock outstanding. Table of Contents TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) 1 Consolidated Balance Sheets as of March 31, 2013and December 31, 2012 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 2 Consolidated Statements of Other Comprehensive Loss for the Three Months Ended March 31, 2013 and 2012 3 Consolidated Statement of Equity for the Three Months Ended March 31, 2013 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 4. Controls and Procedures 28 Part II OTHER INFORMATION Item 1. Legal Proceedings 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits 30 SIGNATURES 31 Exhibit 31.1 Exhibit 31.2 Exhibit 32 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS March 31,2013 December 31, 2012 Assets Cash and cash equivalents $ $ Investment in marketable securities - related party Interest and other receivables, net of allowance of $2,626,000 at March 31, 2013 and $2,428,000 at December 31, 2012 Notes receivable, net of allowance of $20,661,000 at March 31, 2013 and $20,700,000 at December 31, 2012 Real estate held for sale Investment in real estate loans, net of allowance for loan losses of $2,500,000 at March 31, 2013 and December 31, 2012 Due from related parties Investment in and note receivable from MVP Realty Advisors, LLC Other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities Accounts payable and accrued liabilities $ $ Note payable Deferred gain on sale of HFS Total liabilities Commitments and contingencies Stockholders’ equity Preferred stock, $0.0001 par value; 1,000,000 shares authorized; none issued Treasury stock, at cost, 10,000 shares at March 31, 2013 and no shares at December 31, 2012 ) Common stock, $0.0001 par value; 100,000,000 shares authorized; 12,069,805 shares issued and 12,059,805 outstanding at March 31, 2013 and 12,069,805 shares issued and outstanding at December 31, 2012 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total stockholders’ equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated statements. -1- Table of Contents VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, Revenues Interest income from investment in real estate loans $ $ Gain related to pay off of real estate loan, including recovery of allowance for loan loss Gain related to pay off of notes receivable, including recovery of allowance for notes receivable Total revenues Operating expenses Management fees - related party Provision for loan loss Professional fees Consulting fees Insurance Other Total operating expenses Loss from operations ) ) Non-operating income (loss) Interest income from banking institutions Recovery from settlement with loan guarantor Gain on sale of marketable securities Settlement expense ) Total other non-operating income (loss), net ) Loss from continued operations, before taxes ) ) Provision for income taxes Loss from continued operations ) ) Discontinued operations, net of income taxes Net gain on sale of real estate held for sale Expenses related to real estate held for sale ) ) Total loss from discontinued operations ) ) Net loss attributable to common stockholders $ ) $ ) Basic and diluted loss per weighted average common share Continuing operations $ ) $ ) Discontinued operations ) ) Total basic and diluted loss per weighted average common share $ ) $ ) Dividends declared per common share $ $ Weighted average common shares outstanding, basic The accompanying notes are an integral part of these consolidated statements. -2- Table of Contents VESTIN REALTY MORTGAGE II, INC. STATEMENTS OF OTHER COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Net loss $ ) $ ) Unrealized holding gains (losses) ) Net change in unrealized gain (loss) on available-for-sale securities ) Total Other Comprehensive Income (Loss), net of tax ) Comprehensive Loss $ ) $ ) The accompanying notes are an integral part of these consolidated statements. -3- Table of Contents VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED STATEMENTS OF EQUITY AND OTHER COMPREHENSIVE LOSS (UNAUDITED) Treasurty Stock Common Stock Shares Amount Shares Amount Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Total Stockholders' Equity at December 31, 2012 $ ) $ $ Net loss ) ) Unrealized Loss on Marketable Securities – Related Party ) ) Comprehensive Loss ) Purchase treasury stock ) ) ) Retire treasury stock Stockholders' Equity at March 31, 2013(Unaudited) $ ) $ $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated statements. -4- Table of Contents VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Recovery of allowance for doubtful notes receivable ) ) Gain related to recovery of allowance for loan loss ) Provision for loan loss Gain on sale of marketable securities ) Gain related to recovery from settlementwith loan guarantor ) Change in operating assets and liabilities: Interest and other receivables ) Due to/from related parties Deferred gain on sale of HFS ) ) Other assets ) Accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Investments in real estate loans ) ) Proceeds from loan payoffs Sale of investments in real estate loans to third parties Proceeds from notes receivable Investment in MVP Realty Advisors ) ) Investment in notes receivable ) Purchase of marketable securities ) Sale of marketable securities Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on note payable ) ) Net cash used in financing activities ) ) NET CHANGE IN CASH ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flows information: Interest paid $ $ Non-cash investing and financing activities: Write-off of interest receivable and related allowance $ $ Transfer of interest receivable to notes receivable $ $ Investments in real estate loans and related allowances transferred to note receivable $ Adjustment to accrued interest and related allowance $ $ Other real estate owned acquired through deed in lieu, net of prior allowance $ $ Unrealized gain (loss) on marketable securities - related party $ ) $ The accompanying notes are an integral part of these consolidated statements. -5- Table of Contents VESTIN REALTY MORTGAGE II, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 (UNAUDITED) NOTE A — ORGANIZATION Vestin Realty Mortgage II, Inc. (“VRM II”) formerly Vestin Fund II, LLC (“Fund II”) invests in loans secured by real estate through deeds of trust or mortgages (hereafter referred to collectively as “deeds of trust” and as defined in our management agreement (“Management Agreement”) as (“Mortgage Assets”).In addition, we may invest in, acquire, manage or sell real property or acquire entities involved in the ownership or management of real property.We commenced operations in June 2001.References in this report to the “Company,”“we,”“us,” or “our” refer to Fund II with respect to the period prior to April 1, 2006 and to VRM II with respect to the period commencing on April 1, 2006. We operated as a real estate investment trust (“REIT”) through December 31, 2011.We are not a mutual fund or an investment company within the meaning of the Investment Company Act of 1940, nor are we subject to any regulation thereunder.As a REIT, we were required to have a December 31 fiscal year end. We announced on March 28, 2012 that we have terminated our election to be treated as a REIT under the Internal Revenue Code of 1986, as amended (the “Code”), effective for the tax year ending December 31, 2012.Under the Code, we will not be able to make a new election to be taxed as a REIT during the four years following December 31, 2012.Pursuant to our charter, upon the determination by the Board of Directors that we should no longer qualify as a REIT, the restrictions on transfer and ownership of shares set forth in Article VII of our charter ceased to be in effect and, accordingly, shares of the Company’s stock will no longer be subject to such restrictions. Vestin Group, Inc. (“Vestin Group”), a Delaware corporation, owns a significant majority of Vestin Mortgage, LLC, a Nevada limited liability company, which is our manager (the “manager” or “Vestin Mortgage”). On January 7, 2011, Vestin Mortgage converted from a corporation to a limited liability company.Michael Shustek, the CEO and managing member of our manager and CEO, President and a director of us, wholly owns Vestin Group, which is engaged in asset management, real estate lending and other financial services through its subsidiaries.The business of brokerage and placement of real estate loans have been performed by affiliated or non-affiliated mortgage brokers, including Advant Mortgage, LLC (“MVP Mortgage”), a licensed Nevada mortgage broker, which is indirectly wholly owned by Mr. Shustek. Pursuant to a management agreement, our manager is responsible for managing our operations and implementing our business strategies on a day-to-day basis.Consequently, our operating results are dependent to a significant extent upon our manager’s ability and performance in managing our operations and servicing our loans. Vestin Mortgage is also the manager of Vestin Realty Mortgage I, Inc. (“VRM I”), as the successor by merger to Vestin Fund I, LLC (“Fund I”) and Vestin Fund III, LLC (“Fund III”).VRM I has investment objectives similar to ours, and Fund III is in the process of an orderly liquidation of its assets. -6- Table of Contents During April 2009, we entered into an accounting services agreement with Strategix Solutions, LLC (“Strategix Solutions”), a Nevada limited liability company, for the provision of accounting and financial reporting services.Strategix Solutions also provides accounting and financial reporting services to VRM I and Fund III.Our CFO and other members of our accounting staff are employees of Strategix Solutions.Strategix Solutions is managed by LL Bradford and Company, LLC ("LL Bradford"), a certified public accounting firm that has provided non-audit accounting services to us.The principal manager of LL Bradford was a former officer of our manager from April 1999 through January 1, 2005.Strategix Solutions is owned by certain partners of LL Bradford, none of whom are currently or were previously officers of our manager.On January 14, 2013, Eric Bullinger resigned from his position as Chief Financial Officer of Vestin Realty Mortgage I, Inc. and Vestin Realty Mortgage II, Inc and the equivalent of Chief Financial Officer of Vestin Fund III, LLC (hereafter referred to collectively as the “Vestin Entities”).On January 14, 2013, the Board of Directors appointed Tracee Gress as the Chief Financial Officer of the Vestin Entities (or the equivalent thereof in the case of Vestin Fund III, LLC).As used herein, “management” means our manager, its executive officers and the individuals at Strategix Solutions who perform accounting and financial reporting services on our behalf. NOTE B — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The financial statements of the Company have been prepared in accordance with the accounting principles generally accepted in the United States of America (“GAAP”).In the opinion of management, all normal recurring adjustments considered necessary to give a fair presentation of operating results for the periods presented have been included.Interim results are not necessarily indicative of results for a full year.The information included in this Form 10-Q should be read in conjunction with information included in the 2012 annual report filed on Form 10-K. Management Estimates The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include interest-bearing and non-interest-bearing bank deposits, money market accounts, short-term certificates of deposit with original maturities of three months or less, and short-term instruments with a liquidation provision of one month or less. Revenue Recognition Interest is recognized as revenue on performing loans when earned according to the terms of the loans, using the effective interest method.We do not accrue interest income on loans once they are determined to be non-performing.A loan is non-performing when, based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due.Cash receipts will be allocated to interest income, except when such payments are specifically designated by the terms of the loan as principal reduction.Interest is fully allowed for on impaired loans and is recognized on a cash basis method. Investments in Real Estate Loans We may, from time to time, acquire or sell investments in real estate loans from or to our manager or other related parties pursuant to the terms of our Management Agreement without a premium.The primary purpose is to either free up capital to provide liquidity for various reasons, such as loan diversification, or place excess capital in investments to maximize the use of our capital.Selling or buying loans allows us to diversify our loan portfolio within these parameters.Due to the short-term nature of the loans we make and the similarity of interest rates in loans we normally would invest in, the fair value of a loan typically approximates its carrying value.Accordingly, discounts or premiums typically do not apply upon sales of loans and therefore, generally no gain or loss is recorded on these transactions, regardless of whether to a related or unrelated party. -7- Table of Contents Investments in real estate loans are secured by deeds of trust or mortgages.Generally, our real estate loans require interest only payments with a balloon payment of the principal at maturity.We have both the intent and ability to hold real estate loans until maturity and therefore, real estate loans are classified and accounted for as held for investment and are carried at amortized cost.Loans sold to or purchased from affiliates are accounted for at the principal balance and no gain or loss is recognized by us or any affiliate.Loan-to-value ratios are initially based on appraisals obtained at the time of loan origination and are updated, when new appraisals are received or when management’s assessment of the value has changed, to reflect subsequent changes in value estimates.Such appraisals are generally dated within 12 months of the date of loan origination and may be commissioned by the borrower. The Company considers a loan to be impaired when, based upon current information and events, it believes it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement.The Company’s impaired loans include troubled debt restructuring, and performing and non-performing loans in which full payment of principal or interest is not expected.The Company calculates an allowance required for impaired loans based on the present value of expected future cash flows discounted at the loan’s effective interest rate, or at the loan’s observable market price or the fair value of its collateral. Loans that have been modified from their original terms are evaluated to determine if the loan meets the definition of a Troubled Debt Restructuring (“TDR”) as defined by ASC 310-40.When the Company modifies the terms of an existing loan that is considered a TDR, it is considered performing as long as it is in compliance with the modified terms of the loan agreement.If the modification calls for deferred interest, it is recorded as interest income as cash is collected. Allowance for Loan Losses We maintain an allowance for loan losses on our investments in real estate loans for estimated credit impairment.Our manager’s estimate of losses is based on a number of factors including the types and dollar amounts of loans in the portfolio, adverse situations that may affect the borrower’s ability to repay, prevailing economic conditions and the underlying collateral securing the loan.Additions to the allowance are provided through a charge to earnings and are based on an assessment of certain factors, which may indicate estimated losses on the loans.Actual losses on loans are recorded first as a reduction to the allowance for loan losses.Generally, subsequent recoveries of amounts previously charged off are recognized as income. Estimating allowances for loan losses requires significant judgment about the underlying collateral, including liquidation value, condition of the collateral, competency and cooperation of the related borrower and specific legal issues that affect loan collections or taking possession of the property.As a commercial real estate lender willing to invest in loans to borrowers who may not meet the credit standards of other financial institutional lenders, the default rate on our loans could be higher than those generally experienced in the real estate lending industry.We and our manager generally approve loans more quickly than other real estate lenders and, due to our expedited underwriting process; there is a risk that the credit inquiry we perform will not reveal all material facts pertaining to a borrower and the security. Additional facts and circumstances may be discovered as we continue our efforts in the collection and foreclosure processes.This additional information often causes management to reassess its estimates.In recent years, we have revised estimates of our allowance for loan losses.Circumstances that have and may continue to cause significant changes in our estimated allowance include, but are not limited to: · Declines in real estate market conditions, which can cause a decrease in expected market value; · Discovery of undisclosed liens for community improvement bonds, easements and delinquent property taxes; · Lack of progress on real estate developments after we advance funds.We customarily utilize disbursement agents to monitor the progress of real estate developments and approve loan advances.After further inspection of the related property, progress on construction occasionally does not substantiate an increase in value to support the related loan advances; -8- Table of Contents · Unanticipated legal or business issues that may arise subsequent to loan origination or upon the sale of foreclosed property; and · Appraisals, which are only opinions of value at the time of the appraisal, may not accurately reflect the value of the property. Real Estate Held for Sale Real estate held for sale (“REO”) includes real estate acquired through foreclosure and will be carried at the lower of the recorded amount, inclusive of any senior indebtedness, or the property's estimated fair value, less estimated costs to sell, with fair value based on appraisals and knowledge of local market conditions.While pursuing foreclosure actions, we seek to identify potential purchasers of such property.We generally seek to sell properties acquired through foreclosure as quickly as circumstances permit, taking into account current economic conditions.The carrying values of REO are assessed on a regular basis from updated appraisals, comparable sales values or purchase offers. Management classifies real estate as REO when the following criteria are met: · Management commits to a plan to sell the properties; · The property is available for immediate sale in its present condition subject only to terms that are usual and customary; · An active program to locate a buyer and other actions required to complete a sale have been initiated; · The sale of the property is probable; · The property is being actively marketed for sale at a reasonable price; and · Withdrawal or significant modification of the sale is not likely. Real Estate Held For Sale – Seller-Financed We occasionally finance sales of foreclosed properties (“seller-financed REO”) to third parties.In order to record a sale of real estate when we provide financing, the buyer of the real estate is required to make minimum initial and continuing investments.Minimum initial investments range from 10% to 25% based on the type of real estate sold.In addition, there are limits on commitments and contingent obligations incurred by a seller in order to record a sale. Because we occasionally foreclose on loans with raw land or developments in progress, available financing for such properties is often limited and we frequently provide financing up to 100% of the selling price on these properties.In addition, we may make additional loans to the buyer to continue development of a property.Although sale agreements are consummated at closing, they lack adequate initial investment by the buyer to qualify as a sale transaction.These sale agreements are not recorded as a sale until the minimum requirements are met. These sale agreements are recorded under the deposit method or cost recovery method. Under the deposit method, no profit is recognized and any cash received from the buyer is reported as a deposit liability on the balance sheet.Under the cost recovery method, no profit is recognized until payments by the buyer exceed the carrying basis of the property sold.Principal payments received will reduce the related receivable, and interest collections will be recorded as unrecognized gross profit on the balance sheet.The carrying values of these properties would be included in real estate held for sale – seller financed on the consolidated balance sheets, when applicable. In cases where the investment by the buyer is significant (generally 20% or more) and the buyer has an adequate continuing investment, the purchase money debt is not subject to future subordination, and a full transfer of risks and rewards has occurred, we will use the full accrual method.Under the full accrual method, a sale is recorded and the balance remaining to be paid is recorded as a normal note.Interest is recorded as income when received. -9- Table of Contents Secured Borrowings Secured borrowings provide an additional source of capital for our lending activity.Secured borrowings allow us to increase the diversification of our loan portfolio and to invest in loans that we might not otherwise invest in.We do not receive any fees for entering into secured borrowing arrangements; however, we may receive revenue for any differential of the interest spread, if applicable.Loans in which unaffiliated investors have participated through inter-creditor agreements (“Inter-creditor Agreements”) are accounted for as secured borrowings. The Inter-creditor Agreements provide us additional funding sources for real estate loans whereby an unaffiliated investor (the “Investor”) may participate on a non-pari-passu basis in certain real estate loans with us and/or VRM I (collectively, the “Lead Lenders”).In the event of borrower non-performance, the Inter-creditor Agreements generally provide that the Lead Lenders must repay the Investor’s loan amount either by (i) continuing to remit to the Investor the interest due on the participated loan amount; (ii) substituting an alternative loan acceptable to the Investor; or (iii) repurchasing the participation from the Investor for the outstanding balance plus accrued interest. Additionally, an Investor may participate in certain loans with the Lead Lenders through Participation Agreements.In the event of borrower non-performance, the Participation Agreement may allow the Investor to be repaid up to the amount of the Investor’s investment prior to the Lead Lender being repaid.Real estate loan financing under the Participation Agreements are also accounted for as a secured borrowing.We do not receive any revenues for entering into secured borrowing arrangements. Investment in Marketable Securities – Related Party Investment in marketable securities – related party consists of stock in VRM I.The securities are stated at fair value as determined by the closing market prices as of March 31, 2013 and December 31, 2012.All securities are classified as available-for-sale. We are required to evaluate our available-for-sale investment for other-than-temporary impairment charges.We will determine when an investment is considered impaired (i.e., decline in fair value below its amortized cost), and evaluate whether the impairment is other than temporary (i.e., investment value will not be recovered over its remaining life).If the impairment is considered other than temporary, we will recognize an impairment loss equal to the difference between the investment’s cost and its fair value. According to the SEC Staff Accounting Bulletin, Topic 5: Miscellaneous Accounting, M - Other Than Temporary Impairment of Certain Investments in Debt and Equity Securities, there are numerous factors to be considered in such an evaluation and their relative significance will vary from case to case.The following are a few examples of the factors that individually or in combination, indicate that a decline is other than temporary and that a write-down of the carrying value is required: · The length of the time and the extent to which the market value has been less than cost; · The financial condition and near-term prospects of the issuer, including any specific events which may influence the operations of the issuer such as changes in technology that may impair the earnings potential of the investment or the discontinuance of a segment of the business that may affect the future earnings potential; or · The intent and ability of the holder to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in market value. Basic and Diluted Earnings Per Common Share Basic earnings per share (“EPS”) is computed by dividing net income available to common stockholders by the weighted average number of common shares outstanding.Diluted EPS is similar to basic EPS except that the weighted average number of common shares outstanding is increased to include the number of additional common shares that would have been outstanding if the dilutive potential common shares had been exercised.We had no outstanding common share equivalents during the three months ended March 31, 2013 and 2012. -10- Table of Contents Common Stock Dividends During June 2008, our Board of Directors decided to suspend the payment of dividends.Our Board of Directors will closely monitor our operating results in order to determine when dividends should be reinstated; however, we do not expect them to be reinstating dividends in the foreseeable future. Treasury Stock On June 7, 2012,our Board of Directors (“Board”) approved the adoption of a prearranged stock repurchase plan intended to qualify for the safe harbor under Rule 10b5-1 under the Securities Exchange Act of 1934, as amended (“10b5-1 Plan”). Due to the postponement of the merger between VRM I and us, the 10b5-1 plan has been terminated.No shares were purchased pursuant to this plan. In January 2013 we recorded 10,000 shares in treasury stock for $1.48 a share as part of a settlement which resulted in recovery from settlement with loan guarantor of approximately $15,000. Segments We are currently authorized to operate two reportable segments, investments in real estate loans and investments in real property.As of March 31, 2013, we had not commenced investing in real property. Our objective is to invest approximately 97% of our assets in real estate loans and real estate investments, while maintaining approximately 3% as a working capital cash reserve.Current market conditions have impaired our ability to be fully invested in real estate loans and real estate investments.As of March 31, 2013, approximately 65% of our assets, net of allowance for loan losses, are classified as investments in real estate loans. Principles of Consolidation Our consolidated financial statements include the accounts of VRM II, and Vestin TRS II, Inc., our wholly owned subsidiary.Intercompany balances and transactions have been eliminated in consolidation. Income Taxes The Company accounts for its income taxes under the assets and liabilities method, which requires recognition of deferred tax assets and liabilities for future tax consequences of events that have been included in the financial statements.Under this method, deferred tax assets and liabilities are determined based on the differences between the financial statements and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.The effect of a change in tax rates on deferred tax assets and liabilities is recognized in income in the period that includes the enactment date. The Company records net deferred tax assets to the extent the Company believes these assets will more likely than not be realized.In making such determination, the Company considers all available positive and negative evidence, including future reversals of existing taxable temporary differences, projected future taxable income, tax planning strategies and recent financial operations.A valuation allowance is established against deferred tax assets that do not meet the criteria for recognition.In the event the Company were to determine that it would be able to realize deferred income tax assets in the future in excess of their net recorded amount, they would make an adjustment to the valuation allowance which would reduce the provision for income taxes. The Company follows the accounting guidance which provides that a tax benefit from an uncertain tax position may be recognized when it is more likely than not that the position will be sustained upon examination, including resolutions of any related appeals or litigation processes, based on the technical merits. Income tax positions must meet a more-likely-than-not recognition threshold at the effective date to be recognized initially and in subsequent periods.Also, included is guidance on measurement, derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. -11- Table of Contents NOTE C — FINANCIAL INSTRUMENTS AND CONCENTRATIONS OF CREDIT RISK Financial instruments consist of cash, interest and other receivables, notes receivable, accounts payable and accrued liabilities, due to/from related parties and notes payable.The carrying values of these instruments approximate their fair values due to their short-term nature.Marketable securities – related party and investment in real estate loans are further described in Note I – Fair Value. Financial instruments with concentration of credit and market risk include cash, interest and other receivables, marketable securities - related party, notes receivable, accounts payable and accrued liabilities, due to/from related parties, notes payable, and loans secured by deeds of trust. We maintain cash deposit accounts and certificates of deposit that, at times, may exceed federally-insured limits.To date, we have not experienced any losses.As of March 31, 2013 we had approximately $7.0 million and as of December 31, 2012, we had no funds in excess of the federally-insured limits. As of March 31, 2013, 64% and 24% of our loans were in Nevada and California, respectively, compared to 55% and 24% of our loans were in Nevada and California, respectively, at December 31, 2012.As a result of this geographical concentration of our real estate loans, the downturn in the local real estate markets in these states has had a material adverse effect on us. At March 31, 2013, the aggregate amount of loans to our three largest borrowers represented approximately 43% of our total investment in real estate loans.These real estate loans consisted of commercial and land loans, secured by properties located in Nevada and California, with a first lien position.Their interest rates are between 8% and 11%, and the aggregate outstanding balance is approximately $12.1 million.As of March 31, 2013, our largest loan, totaling approximately $6.7 million and secured by property located in California, is a performing loan with an interest rate of 11%.The other two loans are secured by property in Nevada; each have an interest rate of 8% and are considered performing.At December 31, 2012, the aggregate amount of loans to our three largest borrowers represented approximately 45% of our total investment in real estate loans.These real estate loans consisted of commercial and land loans, secured by property located in Nevada and California, with a first lien position.Their interest rates ranged between 8% and 11%, and the aggregate outstanding balance was approximately $12.3 million. The success of a borrower’s ability to repay its real estate loan obligation in a large lump-sum payment may be dependent upon the borrower’s ability to refinance the obligation or otherwise raise a substantial amount of cash.With the weakened economy, credit continues to be difficult to obtain and as such, many of our borrowers who develop and sell commercial real estate projects have been unable to complete their projects, obtain takeout financing or have been otherwise adversely impacted.In addition, an increase in interest rates over the loan rate applicable at origination of the loan may have an adverse effect on our borrower’s ability to refinance. Common Guarantors As of March 31, 2013 and December 31, 2012, five and four loans totaling approximately $4.8 million and $5.8 million, respectively, representing approximately 16.9% and 21.3%, respectively, of our portfolio’s total value, had a common guarantor.At March 31, 2013 and December 31, 2012, all of these loans were considered performing. As of March 31, 2013 and December 31, 2012, five and four loans totaling approximately $10.1 and $7.9 million representing approximately 35.7% and 28.9%, respectively, of our portfolio’s total value had a common guarantor.As of March 31, 2013 and December 31, 2012, all of these loans were considered performing. NOTE D — INVESTMENTS IN REAL ESTATE LOANS As of March 31, 2013 and December 31, 2012, most of our loans provided for interest only payments with a “balloon” payment of principal payable and any accrued interest payable in full at the end of the term.As of March 31, 2013, three loans had a variable interest rate adjusted quarterly at a rate of prime plus 3.30% (6.55% as of March 31, 2013). The balance on these loans was approximately $0.3 million as of March 31, 2013. -12- Table of Contents In addition, we may invest in real estate loans that require borrowers to maintain interest reserves funded from the principal amount of the loan for a period of time.At March 31, 2013 and December 31, 2012, we had no investments in real estate loans that had interest reserves. Loan Portfolio As of March 31, 2013, we had five available real estate loan products consisting of commercial, construction, acquisition and development, land and residential.The effective interest rates on all product categories range from 6% to 15% which includes performing loans that are being fully or partially accrued and will be payable at maturity.Revenue by product will fluctuate based upon relative balances during the period. Investments in real estate loans as of March 31, 2013, were as follows: Loan Type Number of Loans Balance * Weighted Average Interest Rate Portfolio Percentage Current Weighted Average Loan-To-Value, Net of Allowance for Loan Losses Commercial 16 $ % % % Land 3 % % % Total 19 $ % % % Investments in real estate loans as of December 31, 2012, were as follows: Loan Type Number of Loans Balance * Weighted Average Interest Rate Portfolio Percentage Current Weighted Average Loan-To-Value, Net of Allowance for Loan Losses Commercial 15 $ % % % Land 2 % % % Total 17 $ % % % * Please see Balance Sheet Reconciliation below. The “Weighted Average Interest Rate” as shown above is based on the contractual terms of the loans for the entire portfolio including non-performing loans.The weighted average interest rate on performing loans only, as of March 31, 2013 and December 31, 2012, was 8.74% and 8.87%, respectively.Please see “Non-Performing Loans” and “Asset Quality and Loan Reserves” below for further information regarding performing and non-performing loans. Loan-to-value ratios are generally based on the most recent appraisals and may not reflect subsequent changes in value and include allowances for loan losses.Recognition of allowance for loan losses will result in a maximum loan-to-value ratio of 100% per loan. The following is a schedule of priority of real estate loans as of March 31, 2013, and December 31, 2012: Loan Type Number of Loans March 31, 2013 Balance* Portfolio Percentage Number of Loans December 31, 2012 Balance* Portfolio Percentage First deeds of trust 17 $ % 16 $ % Second deeds of trust 2 % 1 % Total 19 $ % 17 $ % * Please see Balance Sheet Reconciliation below. -13- Table of Contents The following is a schedule of contractual maturities of investments in real estate loans as of March 31, 2013: Non-performing and past due loans $ April 2013 – June 2013 July 2013 – September 2013 October 2013 – December 31, 2013 January 2014 – March 2014 Thereafter Total $ The following is a schedule by geographic location of investments in real estate loans as of March 31, 2013 and December 31, 2012: March 31, 2013 Balance * Portfolio Percentage December 31, 2012 Balance * Portfolio Percentage California $ % $ % Michigan % % Nevada % % Ohio % % Texas % % Utah % Total $ % $ % * Please see Balance Sheet Reconciliation below. Balance Sheet Reconciliation The following table reconciles the balance of the loan portfolio to the amount shown on the accompanying Consolidated Balance Sheets. March 31, 2013 December 31, 2012 Balance per loan portfolio $ $ Less: Allowance for loan losses (a) ) ) Balance per consolidated balance sheets $ $ (a) Please refer to Specific Reserve Allowance below. Non-Performing Loans As of March 31, 2013 and December 31, 2012, we had one loan considered non-performing (i.e., based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due).This loan is currently carried on our books at a value of $0, net of allowance for loan losses of approximately $2.5 million.Except as otherwise provided below, this loan has been placed on non-accrual of interest. -14- Table of Contents At March 31, 2013, the following loan types were non-performing: Loan Type Number Of Non-Performing Loans Balance at March 31, 2013 Allowance for Loan Losses Net Balance at March 31, 2013 Commercial 1 $ $ ) $ Total 1 $ $ ) $ At December 31, 2012, the following loan types were non-performing: Loan Type Number Of Non-Performing Loans Balance at December 31, 2012 Allowance for Loan Losses Net Balance at December 31, 2012 Commercial 1 $ $ ) $ Total 1 $ $ ) $ Asset Quality and Loan Reserves Losses may occur from investing in real estate loans.The amount of losses will vary as the loan portfolio is affected by changing economic conditions and the financial condition of borrowers. The conclusion that a real estate loan is uncollectible or that collectability is doubtful is a matter of judgment.On a quarterly basis, our manager evaluates our real estate loan portfolio for impairment.The fact that a loan is temporarily past due does not necessarily mean that the loan is non-performing.Rather, all relevant circumstances are considered by our manager to determine impairment and the need for specific reserves.Such evaluation, which includes a review of all loans on which full collectability may not be reasonably assured, considers among other matters: · Prevailing economic conditions; · Historical experience; · The nature and volume of the loan portfolio; · The borrowers’ financial condition and adverse situations that may affect the borrowers’ ability to pay; · Evaluation of industry trends; and · Estimated net realizable value of any underlying collateral in relation to the loan amount. Based upon this evaluation, a determination is made as to whether the allowance for loan losses is adequate to cover any potential losses on an individual loan basis; we do not have a general allowance for loan losses.Additions to the allowance for loan losses are made by charges to the provision for loan loss.Our ratio of total allowance for loan losses to total loans with an allowance for loan loss is 98%. -15- Table of Contents The following is a breakdown of allowance for loan losses related to performing loans and non-performing loans as of March 31, 2013 and December 31, 2012: As of March 31 2013 Balance Allowance for loan losses ** Balance, net of allowance Non-performing loans – no related allowance $ $ $ Non-performing loans – related allowance ) Subtotal non-performing loans ) Performing loans – no related allowance $ Performing loans – related allowance ) Subtotal performing loans ) Total $ $ ) $ As of December 31, 2012 Balance Allowance for loan losses ** Balance, net of allowance Non-performing loans – no related allowance $ $ $ Non-performing loans – related allowance ) Subtotal non-performing loans ) Performing loans – no related allowance Performing loans – related allowance ) Subtotal performing loans ) Total $ $ ) $ ** Please refer to Specific Reserve Allowances below. Our manager evaluated our loans and, based on current estimates with respect to the value of the underlying collateral, believes that such collateral is sufficient to protect us against further losses of principal.However, such estimates could change or the value of the underlying real estate could decline.Our manager will continue to evaluate our loans in order to determine if any other allowance for loan losses should be recorded. Specific Reserve Allowances As of March 31, 2013, we have provided a specific reserve allowance for one non-performing loan and one performing loan based on updated appraisals of the underlying collateral and/or our evaluation of the borrower. -16- Table of Contents The following table is a roll-forward of the allowance for loan losses for the three months ended March 31, 2013 and 2012 by loan type.We will continue to evaluate our position in these loans. Loan Type Balance at 12/31/2012 Specific Reserve Allocation Loan Pay Downs Write-off Transfers to REO or Notes Receivable Balance at 3/31/13 Commercial $ Total $ Loan Type Balance at 12/31/2011 Specific Reserve Allocation Sales, Loan Pay Downs and Write Downs Settlements Transfers to REO or Notes Receivable Balance at 3/31/12 Commercial $ $ ) $ $ ) $ Construction ) Land Total $ $ $ ) $ $ ) $ Extensions As of March 31, 2013, our manager had granted extensions on ten outstanding loans totaling approximately $27.8 million of which our portion was approximately $17.3 million, pursuant to the terms of the original loan agreements, which permit extensions by mutual consent, or as part of a TDR.Such extensions are generally provided on loans where the original term was 12 months or less and where a borrower requires additional time to complete a construction project or negotiate take-out financing.Our manager generally grants extensions when a borrower is in compliance with the material terms of the loan, including, but not limited to the borrower’s obligation to make interest payments on the loan.In addition, if circumstances warrant, our manager may extend a loan that is in default as part of a work out plan to collect interest and/or principal.As of March 31, 2013, nine loans that have been granted extensions are performing. NOTE E — INVESTMENT IN MARKETABLE SECURITIES As of March 31, 2013 and December 31, 2012, we owned 538,178 shares of VRM I’s common stock, representing approximately 8.50% of the total outstanding shares. The closing price of VRM I’s common stock on March 31, 2013, was $1.05 per share. During the three months ended March 31, 2013, the trading price for VRM I’s common stock ranged from $1.00 to $1.25 per share.We will continue to evaluate our investment in marketable securities on a quarterly basis. NOTE F — REAL ESTATE HELD FOR SALE At March 31, 2013, we held five properties with a total carrying value of approximately $2.6 million, which were acquired through foreclosure and recorded as investments in REO.Our REO are accounted for at the lower of cost or fair value less costs to sell with fair value based on appraisals and knowledge of local market conditions. We seek to sell properties acquired through foreclosure as quickly as circumstances permit taking into account current economic conditions. Beginning balance, January 1, 2013 $ Real estate held for sale acquired through foreclosure Proceeds on nonrefundable extension fee Write down Sale Ending balance, March 31, 2013 $ -17- Table of Contents NOTE G — RELATED PARTY TRANSACTIONS From time to time, we may acquire or sell investments in real estate loans from/to our manager or other related parties.Pursuant to the terms of our Management Agreement, such acquisitions and sales are made without any mark up or mark down.No gain or loss is recorded on these transactions, as it is not our intent to make a profit on the purchase or sale of such investments.The purpose is generally to diversify our portfolio by syndicating loans, thereby providing us with additional capital to make additional loans. Transactions with the Manager Our manager is entitled to receive from us an annual management fee of up to 0.25% of our aggregate capital contributions received by us and Fund II from the sale of shares or membership units, paid monthly.The amount of management fees paid to our manager for the three months ended March 31, 2013 and 2012 were approximately $0.3 million, during each period. As of March 31, 2013 and December 31, 2012, our manager owned 92,699 of our common shares, representing approximately 0.7% of our total outstanding common stock for both periods. As of March 31, 2013 and December 31, 2012, we had receivables from our manager of approximately $20,000. Transactions with Other Related Parties As of March 31, 2013 and December 31, 2012, we owned 538,178 common shares of VRM I, representing approximately 8.5% of their total outstanding common stock for both periods. As of March 31, 2013 and December 31, 2012, VRM I owned 537,078 of our common shares, representing approximately 4.4% of our total outstanding common stock for both periods. As of March 31, 2013 and December 31, 2012, we had receivables from VRM I of approximately $36,000 and $0.2 million, respectively, primarily related to legal fees. As of March 31, 2013 and December 31, 2012, we had receivables from Fund III of approximately $17,000 and $89,000, respectively. NOTE H — INVESTMENT IN AND NOTE RECEIVABLE FROM MVP REALTY ADVISORS Together with MVP Capital Partners LLC, which is owned by our Chairman and Chief Executive Officer, Michael Shustek, we have formed a Nevada limited liability company, MVP Realty Advisors, LLC (“MVPRA”).MVPRA acts as the advisor to MVP REIT, Inc., a Maryland corporation which was organized to invest in real estate and loans secured by real estate (“MVP REIT”).On April 16, 2012, MVP REIT filed a registration statement with the Securities and Exchange Commission, which was declared effective by the Securities and Exchange Commission on September 25, 2012.MVP REIT is organized as a publically registered, non-traded real estate investment trust (“REIT”).Under the terms of an Advisory Agreement between MVPRA and MVP REIT, MVPRA is entitled to certain fees for advisory and other management services rendered to MVP REIT. During April 2012, we contributed $1,000 for a 40% interest in MVPRA.Mr. Shustek, through a wholly owned company named MVP Capital Partners, LLC (“MVPCP”), contributed $1,500 for a 60% interest in MVPRA.As of March 31, 2013, we and MVPCP have loaned approximately $2.5 million and approximately $1.6 million, respectively, to MVPRA related to MVP REIT, Inc. Under the terms of the Operating Agreement which governs MVPRA, any loans we may make to MVPRA must be paid in full and we shall have received distributions of profits equal to our capital contributions prior to MVPCP receiving any distributions from MVPRA. Our participation in MVPRA was approved by the independent members of our Board of Directors. -18- Table of Contents NOTE I — FAIR VALUE As of March 31, 2013, financial assets and liabilities utilizing Level 1 inputs included investment in marketable securities - related party.We had no assets or liabilities utilizing Level 2 inputs, and assets and liabilities utilizing Level 3 inputs included investments in real estate loans. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, our degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3.In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, an asset or liability will be classified in its entirety based on the lowest level of input that is significant to the measurement of fair value. Fair value is a market-based measure considered from the perspective of a market participant who holds the asset or owes the liability rather than an entity-specific measure.Therefore, even when market assumptions are not readily available, our own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date.We use prices and inputs that are current as of the measurement date, including during periods of market dislocation, such as the recent illiquidity in the auction rate securities market.In periods of market dislocation, the observability of prices and inputs may be reduced for many instruments.This condition may cause our financial instruments to be reclassified from Level 1 to Level 2 or Level 3 and/or vice versa. Our valuation techniques will be consistent with at least one of the three possible approaches: the market approach, income approach and/or cost approach.Our Level 1 inputs are based on the market approach and consist primarily of quoted prices for identical items on active securities exchanges.Our Level 2 inputs are primarily based on the market approach of quoted prices in active markets or current transactions in inactive markets for the same or similar collateral that do not require significant adjustment based on unobservable inputs.Our Level 3 inputs are primarily based on the income and cost approaches, specifically, discounted cash flow analyses, which utilize significant inputs based on our estimates and assumptions. The following table presents the valuation of our financial assets and liabilities as of March 31, 2013 and December 31, 2012, measured at fair value on a recurring basis by input levels: Fair Value Measurements at Reporting Date Using Quoted Prices in Active Markets For Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance at 03/31/13 Carrying Value on Balance Sheet at 03/31/13 Assets Investment in marketable securities - related party $ Investment in real estate loans $ Fair Value Measurements at Reporting Date Using Quoted Prices in Active Markets For Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance at 12/31/12 Carrying Value on Balance Sheet at 12/31/12 Assets Investment in marketable securities - related party $ Investment in real estate loans $ The following table presents the changes in our financial assets and liabilities that are measured at fair value on a recurring basis using significant unobservable inputs (Level 3) from January 1, 2013 to March 31, 2013: Investment in real estate loans Balance on January 1, 2013 $ Change in temporary valuation adjustment included in net loss Purchase and additions of assets New mortgage loans and mortgage loans acquired Sales, pay downs and reduction of assets Collections and settlements of principal and sales of investment in real estate loans ) Temporary change in estimated fair value based on future cash flows Balance on March 31, 2013, net of temporary valuation adjustment $ The following table presents the changes in our financial assets and liabilities that are measured at fair value on a recurring basis using significant unobservable inputs (Level 3) from January 1, 2012 to March 31, 2012: Investment in real estate loans Balance on January 1, 2012 $ Change in temporary valuation adjustment included in net loss Increase in allowance for loan losses ) Purchase and additions of assets Transfer of allowance on real estate loans to real estate held for sale Reduction of allowance on real estate loans due to loan payment New mortgage loans and mortgage loans acquired Transfer of allowance on real estate loans converted to unsecured notes receivable Sales, pay downs and reduction of assets Transfer of real estate loans to real estate held for sale ) Collections and settlements of principal and sales of investment in real estate loans ) Conversion of real estate loans to unsecured notes receivable ) Temporary change in estimated fair value based on future cash flows Balance on March 31, 2012, net of temporary valuation adjustment $ NOTE J — RECENT ACCOUNTING PRONOUNCEMENTS No new accounting pronouncements have been defined that would materially impact our financial statements. -19- Table of Contents NOTE K — LEGAL MATTERS INVOLVING THE MANAGER The United States Securities and Exchange Commission (the “Commission”), conducted an investigation of certain matters related to us, our manager, Vestin Capital, VRM I, and Fund III.We fully cooperated during the course of the investigation.On September 27, 2006, the investigation was resolved through the entry of an Administrative Order by the Commission (the “Order”).Our manager, Vestin Mortgage and its Chief Executive Officer, Michael Shustek, as well as Vestin Capital (collectively, the “Respondents”), consented to the entry of the Order without admitting or denying the findings therein. In the Order, the Commission found that the Respondents violated Sections 17(a)(2) and 17(a)(3) of the Securities Act of 1933 through the use of certain slide presentations in connection with the sale of units in Fund III and in our predecessor, Vestin Fund II, LLC.The Respondents consented to the entry of a cease and desist order, the payment by Mr. Shustek of a fine of $100,000 and Mr. Shustek’s suspension from association with any broker or dealer for a period of six months, which expired in March 2007.In addition, the Respondents agreed to implement certain undertakings with respect to future sales of securities.We are not a party to the Order. For additional information, see Note L – Legal Matters Involving the Company In addition to the matters described above, our manager is involved in a number of other legal proceedings concerning matters arising in connection with the conduct of its business activities.Our manager believes it has meritorious defenses to each of these actions and intends to defend them vigorously.Other than the matters described above, our manager believes that it is not a party to any pending legal or arbitration proceedings that would have a material adverse effect on our manager’s financial condition or results of operations or cash flows, although it is possible that the outcome of any such proceedings could have a material impact on our manager’s net income in any particular period. NOTE L — LEGAL MATTERS INVOLVING THE COMPANY On February 7, 2012, we, VRM I and Fund III entered into a Deed in Lieu Agreement with a borrower in lieu of the foreclosure of our subordinate secured loan which had matured on December 31, 2011, with a principal balance, net of allowance for loan loss of approximately $9.9 million, of which our portion was approximately $9.0 million.Pursuant to the Deed in Lieu Agreement, our subsidiary 1701 Commerce, LLC (“1701 Commerce”) received a deed to the property which had secured the loan.The property is operated as the Sheraton – Fort Worth, Texas.On March 26, 2012, 1701 Commerce filed for Chapter 11 bankruptcy protection in the United States Bankruptcy Court for the Northern District of Texas, Ft. Worth Division, to reorganize its financial affairs and to avoid a pending foreclosure of the property that had been scheduled by a mortgage lien holder and to preserve and protect 1701 Commerce’s equity and the interests of the other creditors of the property.Due to the uncertainty and disputes involving this property, we recorded this investment as Other Real Estate Owned on the balance sheet until August 23, 2012 when the Bankruptcy Court issued an order allowing the bankruptcy to proceed despite a motion to dismiss it and required 1701 Commerce to deposit $1 million as additional collateral with the court funded by us, VRM I and VF III, and gave 1701 Commerce until November 24, 2012, which has now been extended indefinitely to obtain confirmation of a reorganization plan.1701 Commerce is working with potential buyers who have expressed interest in purchasing the hotel. On January 2013, 1701 Commerce entered into an asset purchase agreement to sell its assets in consideration of $49 million. Pursuant to the agreements, a non-refundable earnest money deposit of $1,500,000 has been paid to the first lien holder by the buyer, which reduced the secured debt. The buyer has until June 3, 2013 to close the purchase of the hotel. Upon the satisfaction of all conditions included in the agreement, and subject to creditors of 1701 Commerce being paid and subject to court order, the balance of the purchase price will be paid in cash to 1701 Commerce. As of the date of this report, management estimates the net realizable value to approximate the net assets held for sale. -20- Table of Contents If the property is not sold by June 3, 2013, the senior lender is set to foreclose on June 4, 2013 and the Company will lose its interest in the property.Due to the uncertainties and timing, our Manager believes the net proceeds from this investment has been fully depleted therefore a loss of approximately $0.9 million has been recognized which is included in write downs on real estate held for sale for the year ended December 31, 2012. We hold an interest of approximately 90%, VRM I holds an interest of approximately 8% and Fund III holds an interest of approximately 2% in 1701 Commerce. In addition to the matters described above, we are involved in a number of other legal proceedings concerning matters arising in the ordinary course of our business activities.We believe we have meritorious defenses to each of these actions and intend to defend them vigorously.Other than the matters described above, we believe that we are not a party to any pending legal or arbitration proceedings that would have a material adverse effect on our financial condition or results of operations or cash flows, although it is possible that the outcome of any such proceedings could have a material impact on our operations in any particular period. NOTE M— SUBSEQUENT EVENTS The following subsequent events have been evaluated through the date of this filing with the SEC. Subsequent to March 31, 2013 through the date of this report, we have loaned an additional $368,000 to MVPRA for use in connection with MVP REIT. During April 2013 we funded a new loan of approximately $6.4 million which brought the Company below the 3% reserve requirement. -21- Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a financial review and analysis of our financial condition and results of operations for the three months ended March 31, 2013 and 2012.This discussion should be read in conjunction with our consolidated financial statements and accompanying notes and other detailed information regarding us appearing elsewhere in this report on Form 10-Q and our report on Form 10-K, Part II, Item 7 Management’s Discussion and Analysis of Financial Conditions and Results of Operations for the year ended December 31, 2012. FORWARD-LOOKING STATEMENTS Certain statements in this report, including, without limitation, matters discussed under this Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations, should be read in conjunction with the consolidated financial statements, related notes, and other detailed information included elsewhere in this report on Form 10-Q.We are including this cautionary statement to make applicable and take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Statements that are not historical fact are forward-looking statements.Certain of these forward-looking statements can be identified by the use of words such as “believes,” “anticipates,” “expects,” “intends,” “plans,” “projects,” “estimates,” “assumes,” “may,” “should,” “will,” or other similar expressions.Such forward-looking statements involve known and unknown risks, uncertainties and other important factors, which could cause actual results, performance or achievements to differ materially from future results, performance or achievements.These forward-looking statements are based on our current beliefs, intentions and expectations.These statements are not guarantees or indicative of future performance.Important assumptions and other important factors that could cause actual results to differ materially from those forward-looking statements include, but are not limited to, those factors, risks and uncertainties of this Quarterly Report on Form 10-Q and in our other securities filings with the Securities and Exchange Commission (“SEC”).Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and involve inherent risks and uncertainties.Our estimates of the value of collateral securing our loans may change, or the value of the underlying property could decline subsequent to the date of our evaluation.As a result, such estimates are not guarantees of the future value of the collateral.The forward-looking statements contained in this report are made only as of the date hereof.We undertake no obligation to update or revise information contained herein to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. RESULTS OF OPERATIONS OVERVIEW Our primary business objective is to generate income while preserving principal by investing in real estate loans.We believe there is a significant market opportunity to make real estate loans to owners and developers of real property whose financing needs are not met by other real estate lenders.The loan underwriting standards utilized by our manager and the mortgage brokers we utilize are less strict than those used by many institutional real estate lenders.In addition, one of our competitive advantages is our ability to approve loan applications more quickly than many institutional lenders.As a result, in certain cases, we may make real estate loans that are riskier than real estate loans made by many institutional lenders such as commercial banks.However, in return, we seek a higher interest rate and our manager takes steps to mitigate the lending risks such as imposing a lower loan-to-value ratio.While we may assume more risk than many institutional real estate lenders, in return, we seek to generate higher yields from our real estate loans. Our operating results are affected primarily by: (i) the amount of capital we have to invest in real estate loans, (ii) the level of real estate lending activity in the markets we service, (iii) our ability to identify and work with suitable borrowers, (iv) the interest rates we are able to charge on our loans and (v) the level of non-performing assets, foreclosures and related loan losses which we may experience. Our operating results have been adversely affected by increases in allowances for loan losses and increases in non-performing assets.This negative trend accelerated sharply during the year ended December 31, 2008 and continues to affect our operations.See Note F – Real Estate Held for Sale and “Non-performing Loans” in Note D – Investments In Real Estate Loans of the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. -22- Table of Contents We believe that the current level of our non-performing assets is a direct result of the deterioration of the economy and credit markets several years ago.As the economy weakened and credit became more difficult to obtain, many of our borrowers who develop and sell commercial real estate projects were unable to complete their projects, obtain takeout financing or were otherwise adversely impacted.While the general economy has improved, the commercial real estate markets in many of the areas where we make loans continue to suffer from depressed conditions.Our exposure to the negative developments in the credit markets and general economy has likely been increased by our business strategy, which entails more lenient underwriting standards and expedited loan approval procedures.Moreover, declining real estate values in the principal markets in which we operate has in many cases eroded the current value of the security underlying our loans. Continued weakness in the commercial real estate markets and the weakness in lending may continue to have an adverse impact upon our markets.This may result in further defaults on our loans, and we might be required to record additional reserves based on decreases in market values, or we may be required to restructure additional loans.This increase in loan defaults has materially affected our operating results and led to the suspension of dividends to our stockholders.For additional information regarding our non-performing loans see “Non-Performing Loans” in Note D –Investments In Real Estate Loansof the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. During the three months ended March 31 2013, we funded two loans totaling approximately $3.3 million.During the three months ended March 31, 2012, we funded three loans totaling approximately $5 million.As of March 31, 2013, our loan-to-value ratio was 56.3%, net of allowances for loan losses, on a weighted average basis generally using updated appraisals.Additional increases in loan defaults accompanied by additional declines in real estate values, as evidenced by updated appraisals generally prepared on an “as-is-basis,” will have a material adverse effect on our financial condition and operating results. As of March 31, 2013, we have provided a specific reserve allowance for one non-performing loan and one performing loan based on updated appraisals of the underlying collateral and our evaluation of the borrower for these loans, obtained by our manager.For further information regarding allowance for loan losses, refer to “Specific Reserve Allowance” in Note D –Investments In Real Estate Loansof the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. As of March 31, 2013, our loans were in the following states: California, Michigan, Nevada, Ohio, and Texas. We have made loans in excess of $2,500,000 to our 40% owned subsidiary, MVP Realty Advisors, the manager of MVP REIT.We believe MVP Realty Advisors has the opportunity to generate significant fees for the services it will render to MVP REIT.However, MVP REIT is currently seeking to raise funds through its initial public offering and the fees paid to date to MVP Realty Advisors have not been significant.Interest on our loan has been accruing.We may not realize interest income from the loan to MVP Realty Advisors until it is able to generate sufficient fees to service the interest on our loan. At our annual meeting held on December 15, 2011, a majority of the shareholders voted to amend our Bylaws to expand our investment policy to include investments in and acquisition, management and sale of real property or the acquisition of entities involved in the ownership or management of real property. A majority of the shareholders also voted to amend our charter to change the terms of our existence from its expiration date of December 31, 2020 to perpetual existence. As a result, we will begin to acquire, manage, renovate, reposition, sell or otherwise invest in real property or acquire entities involved in the ownership or management of real property. -23- Table of Contents SUMMARY OF FINANCIAL RESULTS Comparison of operating results for the three months ended March 31, 2013, to the three months ended March 31, 2012. Total Revenue: $ Change % Change Interest income from investment in real estate loans $ $ $ 37 % Gain related to pay off of real estate loan, including recovery of allowance for loan loss ) %) Gain related to pay off of notes receivable, including recovery of allowance for notes receivable ) %) Total $ $ $ ) %) Our revenue from interest income is dependent upon the balance of our investment in real estate loans and the interest earned on these loans.Scheduled payments on fully reserved notes receivable and loans in 2012 resulted in a decrease in gain related to payoff of real estate loan and notes receivable. For additional information see Note D – Investments in Real Estate Loans of the Notes to the Consolidated Financial Statements included in Part I, Item 1 Consolidated Financial Statements of this Quarterly Report on Form 10-Q. Operating Expenses: $ Change % Change Management fees – related party $ $ $ ) Provision for loan loss ) %) Professional fees ) %) Insurance Consulting 30 % Other ) %) Total $ ) %) Operating expenses were 54% higher during the three months ended March 31, 2012 largely as a result of a provision for loan losses that did not occur during the three months ended March 31, 2013.Professional fees have decreased due to a decrease in pending litigation. See “Specific Loan Allowance” in Note D – Investments in Real Estate Loans and Note L – Legal Matters Involving The Company of the Notes to the Consolidated Financial Statements included in Part I, Item 1 Consolidated Financial Statements of this Quarterly Report on Form 10-Q. Non-operating Income (Loss): $ Change % Change Interest income from banking institutions $ $ $ ) %) Recovery from settlement with loan guarantor % Gain on sale of marketable securities ) %) Settlement expense ) % Total $ $ ) $ % During the three months ended March 31, 2012 we settled a lawsuit with an acquirer of property previously foreclosed upon and sold which resulted in an expense of approximately $22,000.There were no such comparable expenses in the three months ended March 31, 2013.The purchase and subsequent sale of marketable securities occurred during the three months ended March 31, 2012 resulting in a gain of approximately $15,000.No such transaction occurred in the three months ended March 31, 2013.In January 2013 we recorded 10,000 shares in treasury stock for $1.48 a share as part of a settlement which resulted in recovery from settlement with loan guarantor of approximately $15,000. See Note L – Legal Matters Involving The Company of the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. -24- Table of Contents Discontinued Operations, net of income taxes: $ Change % Change Net gain on sale of real estate held for sale $ $ $ ) %) Expenses related to real estate held for sale ) ) 62 % Total $ ) $ ) $ 69 % During the three months ended March 31, 2013 we recorded net gain of approximately $42,000 related to the sale of HFS in December 2011.During the three months ended March 31, 2012 we recorded net gains on sale of real estate held for sale for properties sold in prior periods due to payments on settlement agreements.Expenses related to real estate held for sale was higher during the three months ended March 31, 2012 as a result of property being acquired during that time period. See Note F — Real Estate Held For Sale of the Notes to the Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. CAPITAL AND LIQUIDITY Liquidity is a measure of a company’s ability to meet potential cash requirements, including ongoing commitments to fund lending activities and general operating purposes.Subject to a 3% reserve, we generally seek to use all of our available funds to invest in real estate assets.Distributable cash flow generated from such loans is paid out to our stockholders, in the form of a dividend.We do not anticipate the need for hiring any employees, acquiring fixed assets such as office equipment or furniture, or incurring material office expenses during the next twelve months.We may pay our manager an annual management fee of up to 0.25% of the aggregate capital received by Fund II and us from the sale of shares or membership units. During the three months ended March 31, 2013, net cash flows used in operating activities were approximately $0.4 million.Operating cash flows were used for the payment of normal operating expenses such as management fees, accounting fees, legal bills and expenses related to real estate held for sale.Cash flows related to investing activities consisted of cash used by loan investments in new real estate loans of approximately $3.3 million and an investment in MVP Realty Advisors of approximately $1.0 million.In addition, cash flows related to investing activities consisted of cash provided by loan payoffs and sale of investments in real estate loans to third parties of approximately $2.3 million and proceeds from notes receivable of approximately $40,000.Cash flows used in financing activities consisted of cash for payments on notes payable of approximately $25,000 to finance our directors and officers insurance policy. At March 31, 2013, we had approximately $7.7 million in cash, $0.6 million in marketable securities – related party and approximately $39.5 million in total assets.We intend to meet short-term working capital needs through a combination of proceeds from loan payoffs, loan sales, sales of real estate held for sale and/or borrowings.We believe we have sufficient working capital to meet our operating needs during the next 12 months. We have no current plans to sell any new shares.Although a small percentage of our shareholders have elected to reinvest their dividends, we suspended payment of dividends in June 2008 and at this time are not able to predict when dividend payments will resume.Accordingly, we do not expect to issue any new shares through our dividend reinvestment program in the foreseeable future. When economic conditions permit, we may seek to expand our capital resources through borrowings from institutional lenders or through securitization of our loan portfolio or similar arrangements.No assurance can be given that, if we should seek to borrow additional funds or to securitize our assets, we would be able to do so on commercially attractive terms.Our ability to expand our capital resources in this manner is subject to many factors, some of which are beyond our control, including the state of the economy, the state of the capital markets and the perceived quality of our loan portfolio. We are considering various other options to enhance the Company’s capital resources.We are seeking to raise funds through the private placement of various classes of promissory notes, some of which would be secured by certain of our real estate owned properties.Our ability to raise any significant funds through such private placements in unknown. -25- Table of Contents During April 2012, we contributed $1,000 for a 40% interest in MVPRA, the manager of an affiliated REIT.Mr. Shustek, through a wholly owned company named MVP Capital Partners, LLC (“MVPCP”), contributed $1,500 for a 60% interest in MVPRA.We and MVPCP anticipate providing additional funds to MVPRA, either in the form of capital contributions or loans.The amount and nature of such funding arrangements cannot be determined at this time. As of March 31, 2013, we and MVPCP have loaned approximately $2.5 million and approximately $1.6 million, respectively to MVPRA related to MVP REIT, Inc. We maintain working capital reserves of approximately 3% in cash and cash equivalents, certificates of deposits and short-term investments or liquid marketable securities.This reserve is available to pay expenses in excess of revenues, satisfy obligations of underlying properties, expend money to satisfy our unforeseen obligations and for other permitted uses of working capital.As of May 15, 2013, we have not met our 3% reserve requirement due to the funding of a loan during April 2013 of approximately $6.4 million. Investments in Real Estate Loans Secured by Real Estate Portfolio We offer five real estate loan products consisting of commercial property, construction, acquisition and development, land, and residential loans.The effective interest rates on all product categories range from 6% to 15%.Revenue by product will fluctuate based upon relative balances during the period.We had investments in 19 real estate loans, as of March 31, 2013, with a balance of approximately $28.4 million as compared to investments in 17 real estate loans as of December 31, 2012, with a balance of approximately $27.4 million. For additional information on our investments in real estate loans, refer to Note D – Investments In Real Estate Loans of the Notes to the Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. Asset Quality and Loan Reserves As a commercial real estate lender willing to invest in riskier loans, rates of delinquencies, foreclosures or losses on our loans could be higher than those generally experienced in the commercial mortgage lending industry during this period of economic slowdown and recession.Problems in the sub-prime residential mortgage market have adversely affected the general economy and the availability of funds for commercial real estate developers.We believe this lack of available funds has led to an increase in defaults on our loans.Furthermore, problems experienced in U.S. credit markets from 2007 through 2009 reduced the availability of credit for many prospective borrowers.While credit markets have generally improved, the commercial real estate markets in our principal areas of operation have not recovered, thereby resulting in continuing constraints on the availability of credit in these markets.These problems have made it more difficult for our borrowers to obtain the anticipated re-financing necessary in many cases to pay back our loans.Thus, we have had to work with some of our borrowers to either modify, restructure and/or extend their loans in order to keep or restore the loans to performing status.Our manager will continue to evaluate our loan portfolio in order to minimize risk associated with current market conditions. OFF-BALANCE SHEET ARRANGEMENTS As of March 31, 2013, we do not have any interests in off-balance sheet special purpose entities nor do we have any interests in non-exchange traded commodity contracts. RELATED PARTY TRANSACTIONS From time to time, we may acquire or sell investments in real estate loans from/to our manager or other related parties pursuant to the terms of our Management Agreement without a premium.No gain or loss is recorded on these transactions, as it is not our intent to make a profit on the purchase or sale of such investments.The purpose is generally to diversify our portfolio by syndicating loans, thereby providing us with additional capital to make additional loans.For further information regarding related party transactions, refer to Note G – Related Party Transactions of the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. -26- Table of Contents CRITICAL ACCOUNTING ESTIMATES Revenue Recognition Interest income on loans is accrued by the effective interest method.We do not accrue interest income from loans once they are determined to be non-performing.A loan is considered non-performing when, based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due. The following table presents a sensitivity analysis, averaging the balance of our loan portfolio at the end of the last six quarters, to show the impact on our financial condition at March 31, 2013, from fluctuations in weighted average interest rate charged on loans as a percentage of the loan portfolio: Changed Assumption Increase (Decrease) in Interest Income Weighted average interest rate assumption increased by 1.0% or 100 basis points $ Weighted average interest rate assumption increased by 5.0% or 500 basis points $ Weighted average interest rate assumption increased by 10.0% or 1,000 basis points $ Weighted average interest rate assumption decreased by 1.0% or 100 basis points $ ) Weighted average interest rate assumption decreased by 5.0% or 500 basis points $ ) Weighted average interest rate assumption decreased by 10.0% or 1,000 basis points $ ) The purpose of this analysis is to provide an indication of the impact that the weighted average interest rate fluctuations would have on our financial results.It is not intended to imply our expectation of future revenues or to estimate earnings.We believe that the assumptions used above are appropriate to illustrate the possible material impact on the consolidated financial statements. Allowance for Loan Losses We maintain an allowance for loan losses on our investments in real estate loans for estimated credit impairment in our investment in real estate loans portfolio.Our manager’s estimate of losses is based on a number of factors including the types and dollar amounts of loans in the portfolio, adverse situations that may affect the borrower’s ability to repay, prevailing economic conditions and the underlying collateral securing the loan.Additions to the allowance are provided through a charge to earnings and are based on an assessment of certain factors, which may indicate estimated losses on the loans.Actual losses on loans are recorded as a charge-off or a reduction to the allowance for loan losses.Subsequent recoveries of amounts previously charged off are added back to the allowance or included as income. The following table presents a sensitivity analysis to show the impact on our financial condition at March 31, 2013, from increases and decreases to our allowance for loan losses as a percentage of the loan portfolio: Changed Assumption Increase (Decrease) in Allowance for Loan Losses Allowance for loan losses assumption increased by 1.0% of loan portfolio $ Allowance for loan losses assumption increased by 5.0% of loan portfolio $ Allowance for loan losses assumption increased by 10.0% of loan portfolio $ Allowance for loan losses assumption decreased by 1.0% of loan portfolio $ ) Allowance for loan losses assumption decreased by 5.0% of loan portfolio $ ) Allowance for loan losses assumption decreased by 10.0% of loan portfolio $ ) Estimating allowances for loan losses requires significant judgment about the underlying collateral, including liquidation value, condition of the collateral, competency and cooperation of the related borrower and specific legal issues that affect loan collections or taking possession of the property.As a commercial real estate lender willing to invest in loans to borrowers who may not meet the credit standards of other financial institutional lenders, the default rate on our loans could be higher than those generally experienced in the mortgage lending industry.We, our manager and MVP Mortgage generally approve loans more quickly than other real estate lenders and, due to our expedited underwriting process, there is a risk that the credit inquiry we perform will not reveal all material facts pertaining to a borrower and the security. -27- Table of Contents We may discover additional facts and circumstances as we continue our efforts in the collection and foreclosure processes.This additional information often causes management to reassess its estimates.In recent years, we have revised estimates of our allowance for loan losses.Circumstances that may cause significant changes in our estimated allowance include, but are not limited to: · Declines in real estate market conditions that can cause a decrease in expected market value; · Discovery of undisclosed liens for community improvement bonds, easements and delinquent property taxes; · Lack of progress on real estate developments after we advance funds.We customarily utilize disbursement agents to monitor the progress of real estate developments and approve loan advances.After further inspection of the related property, progress on construction occasionally does not substantiate an increase in value to support the related loan advances; · Unanticipated legal or business issues that may arise subsequent to loan origination or upon the sale of foreclosed upon property; and · Appraisals, which are only opinions of value at the time of the appraisal, may not accurately reflect the value of the property. Real Estate Held for Sale and Other Real Estate Owned Real estate held for sale and other real estate owned includes real estate acquired through foreclosure or deed in lieu and will be carried at the lower of the recorded amount, inclusive of any senior indebtedness, or the property’s estimated fair value, less estimated costs to sell, with fair value based on appraisals and knowledge of local market conditions.The carrying values of real estate held for sale are assessed on a regular basis from updated appraisals, comparable sales values or purchase offers. RECENT ACCOUNTING PRONOUNCEMENTS See Note J – Recent Accounting Pronouncements of the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. ITEM 4. CONTROLS AND PROCEDURES (a) Evaluation of Disclosure Controls and Procedures The Company’s Chief Executive Officer and Chief Financial Officer have evaluated the Company’s disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as of the end of the period covered by this report, and they have concluded that these controls and procedures are effective. (b) Changes in Internal Control over Financial Reporting During first quarter we replaced a financial accounting position which we believe enhanced the company’s internal control over financial controls. PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS Please refer to Note K – Legal Matters Involving the Manager and Note L – Legal Matters Involving the Company of the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q for information regarding our legal proceedings, which are incorporated herein by reference. -28- Table of Contents ITEM 2. UNREGISTERED SALES OF EQUITY AND USE OF PROCEEDS None. The following is a summary of our stock purchases during the three months ended March 31, 2013, as required by Regulation S-K, Item 703. Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number of (or Approximate Dollar Value) of Shares that May Yet Be Purchased Under the Plans or Programs January 1 – January 31, 2013 $ $ February 1 – February 28, 2013 March 1 – March 31, 2013 Total $ $ -29- Table of Contents ITEM 6. EXHIBITS EXHIBIT INDEX Exhibit No. Description of Exhibits 2.1 (2) Agreement and Plan of Merger between Vestin Fund II, LLC and the Registrant Membership Interest Purchase Agreement between VRM I, VRM II and NorthStar Hawaii, LLC 3.1 (1) Articles of Incorporation of the Registrant 3.2 (1) Bylaws of the Registrant 3.3 (1) Form of Articles Supplementary of the Registrant 3.4 (5) Amendment to Vestin Realty Mortgage II’s Articles of Incorporation, effective December 31, 2007. 3.6 (6) Amended Articles of Incorporation of the Registrant 4.1 (1) Reference is made to Exhibits 3.1, 3.2 and 3.3 4.2 (2) Specimen Common Stock Certificate 4.3 (1) Form of Rights Certificate 10.1 (1) Form of Management Agreement between Vestin Mortgage, LLC and the Registrant 10.2 (1) Form of Rights Agreement between the Registrant and the rights agent 10.3 (4) Form of Purchase Agreement 10.4 (4) Amended and Restated Trust Agreement 10.5 (7) Intercreditor Agreement, dated June 16, 2008, by and between Vestin Originations, Inc., Vestin Mortgage, LLC, Vestin Realty Mortgage II, Inc., and Owens Mortgage Investment Fund 10.6 (10) Agreement between Strategix Solutions, LLC and Vestin Realty Mortgage II, Inc. for accounting services. 10.7 (11) Second Supplemental Indenture, dated as of May 27, 2009 pertaining to Junior Subordinated Indenture 10.8 (11) First Amendment to Amended and Restated Trust Agreement, dated as of May 27, 2009 10.9 (13) Deed in Lieu 14 (3) Vestin Realty Mortgage II, Inc. Code of Business Conduct and Ethics 21.1 (2) List of subsidiaries of the Registrant Section 302 Certification of Michael V. Shustek Section 302 Certification of Tracee Gress 32 Certification Pursuant to 18 U.S.C. Sec. 1350 The following material from the Company's quarterly report on Form 10-Q for the three months ended March 31, 2013, formatted in XBRL (eXtensible Business Reporting Language): (i) Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 (unaudited), (ii) Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 (unaudited) (iii) Consolidated Statements of Other Comprehensive Income for the three months ended March 31, 2013 and 2012 (unaudited) (iv) Consolidated Statement of Equity for the three months ended March 31, 2013 (unaudited) (v) Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (unaudited) and (vi)Notes to the Consolidated Financial Statements (unaudited). Incorporated herein by reference to Post-Effective Amendment No. 6 to our Form S-4 Registration Statement filed on January 4, 2006 (File No. 333-125121) Incorporated herein by reference to Post-Effective Amendment No. 7 to our Form S-4 Registration Statement filed on January 13, 2006 (File No. 333-125121) Incorporated herein by reference to the Transition Report on Form 10-K for the nine month transition period ended March 31, 2006 filed on September 7, 2006 (File No. 000-51892) Incorporated herein by reference to the Current Report on Form 8-K filed on January 4, 2008 (File No. 000-51892) Incorporated herein by reference to the Annual Report on Form 10-K filed on March 14, 2008 (File No. 000-51892) Incorporated herein by reference to the Quarterly Report on Form 10-Q filed on August 11, 2008 (File No. 000-51892) Incorporated herein by reference to the Quarterly Report on Form 10-Q filed on May 8, 2009 (File No. 000-51892) Incorporated herein by reference to the Current Report on Form 8-K filed on June 10, 2009 (File No. 000-51892) Incorporated herein by reference to the Current Report on Form 8-K/A filed on November 14, 2011 (File No. 000-51892) Incorporated herein by reference to the Current Report on Form 10-K filed on March 16, 2012 (File No. 000-51892) -30- Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Vestin Realty Mortgage II, Inc. By: /s/ Michael V. Shustek Michael V. Shustek President and Chief Executive Officer Date: May 15, 2013 By: /s/ Tracee Gress Tracee Gress Chief Financial Officer Date: May 15, 2013 -31- Table of Contents Exhibit 31.1 CERTIFICATIONS I, Michael V. Shustek, certify that: 1. I have reviewed this Form 10-Q of Vestin Realty Mortgage II, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the consolidated financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4. The registrant's other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a–15(e) and 15d–15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a–15(f) and 15d–15(f)) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (d) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter (the registrant's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer(s) and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. Date: May 15, 2013 /s/ Michael V. Shustek Michael V. Shustek Chief Executive Officer Vestin Realty Mortgage II, Inc. Table of Contents Exhibit 31.2 CERTIFICATIONS I, Tracee Gress, certify that: 1. I have reviewed this Form 10-Q of Vestin Realty Mortgage II, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the consolidated financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4. The registrant's other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a–15(e) and 15d–15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a–15(f) and 15d–15(f)) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (d) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter (the registrant's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer(s) and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. Date: May 15, 2013 /s/ Tracee Gress Tracee Gress Chief Financial Officer Vestin Realty Mortgage II, Inc. Table of Contents Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 Michael V. Shustek, as Chief Executive Officer of Vestin Realty Mortgage II, Inc. (the “Registrant”), and Tracee Gress, as Chief Financial Officer of the Registrant, hereby certify, pursuant to 18 U.S.C. Sec. 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Registrant’s Report on Form 10-Q for the three months ended March 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: May 15, 2013 /s/ Michael V. Shustek Michael V. Shustek Chief Executive Officer Vestin Realty Mortgage II, Inc. Date: May 15, 2013 /s/ Tracee Gress Tracee Gress Chief Financial Officer Vestin Realty Mortgage II, Inc.
